DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed June 28, 2022.
Claims 2-3, 11, 15, and 19 were previously canceled.
Claims 1, 10, 14, 17, 20, 22, and 24 have been amended.
Claims 4-9, 12-13, 16, 18, 21, and 23 are in their original or a previous presentation.
Claims 1, 4-10, 12-14, 16-18, and 20-24 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4-10, 12-14, 16-18, and 20-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “compare the received data to the stored characteristics indicative of distractive events to detect at least one characteristic indicative of a distractive event for the user in performing the personal care activity when the movement of the user indicates performance of a secondary activity by the user unrelated to the personal care activity” in lines 12-15. This limitation is not supported in the original disclosure and is considered impermissible new matter.
The specification of the present application states that “In another example, at least one user interface 106 of one or more devices on which the user begins a secondary activity (i.e. an activity in addition to the personal care activity) may be controllable to provide a message to the user to persuade the user to stop the secondary activity.” (specification, pg. 10, ln. 8-14). This states that the system has the ability to control other devices by temporarily blocking notifications from the other devices. The system also has the ability to determine that a secondary activity is occurring based on the use of the other devices, and has the ability to provide a notification on the other device to “persuade the user to stop the secondary activity.” This determination of the performance of a secondary activity is not at all related to the data indicating the movement of the user that is compared to the stored characteristics of a distractive event. 
In the description provided on page 10 of the specification (i.e., the only instances where a “secondary activity” is discussed), the secondary activity is identified solely based on the use of the other device, which is not based on “the data from the at least one sensor, wherein the data indicates movement of the user relative to the personal care device during the personal care activity” (Claim 1, ln. 7-9) Further, the original disclosure provides no descriptions of other embodiments where “the data indicating the movement of the user relative to the personal care device” (Id.) could be used to detect a secondary activity as it is described in the specification (“i.e., an activity in addition to the personal care activity”) (specification, pg. 10, ln. 12-13).
Because there is no support in the original disclosure for the claim limitations related to indicating the performance of a secondary activity by the user during the personal care activity based on a comparison of the movement data, that limitation is determined to be new matter, and the claim must be rejected under 35 USC 112(a).
Claims 4-10, 12-13, and 23 are all ultimately depend from claim 1 and inherit the defects of the claim. Therefore, claims 4-10, 12-13 and 23 are also rejected under 35 USC 112(a).
Claim 14 recites limitations that are the same or substantially similar to the limitations determined to be new matter in claim 1. Claim 14 is similarly rejected under 35 USC 112(a).
Claims 16-18, 20-21, and 24 are all ultimately depend from claim 14 and inherit the defects of the claim. Therefore, claims 16-18, 20-21, and 24 are also rejected under 35 USC 112(a).
Claim 22 recites limitations that are the same or substantially similar to the limitations determined to be new matter in claim 1. Claim 22 is similarly rejected under 35 USC 112(a).

Subject Matter Free from Prior Art Rejections
Claims 1, 4-10, 12-14, 16-18, and 20-24 are determined to be free from prior art rejections.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are determined to be free from prior art because of the failure to identify prior art that teaches the following limitation: 
Compare the received data to the stored characteristics indicative of distractive events to detect at least one characteristic indicative of a distractive event for the user in performing the personal care activity when the movement of the user indicates performance of a secondary activity by the user unrelated to the personal care activity
The prior art previously identified does not teach the ability to use the data collected from the at least one sensor that indicates the movement of the user relative to the personal care device in order to detect a distractive event, when the movement of the user indicates performance of a secondary activity by the user unrelated to the personal care activity.
In the specification, a secondary activity is defined as being “an activity in addition to the personal care activity” (specification, pg. 10, ln. 12-13).
The primary reference teaches the ability to detect when the movement of the user indicates the user is performing an activity different from the personal care activity (i.e., the personal care activity is not being performed or performed improperly (Jacobson, par.[0031]).
Matthews has the ability to determine that activities that performed by user devices associated with the user are unrelated to a primary activity and have the potential to cause a distractive event (Matthews, par. [0080]). In that situation, the Matthews reference teaches the ability to control the additional user devices or provide notifications that the devices are likely to cause a distraction for the user (Matthews, par. [0080]). Additionally, Matthews has the ability to measure the movement of the devices to make a determination that a primary activity is being performed, but this movement measurement is not “relative to the [user] device”, and it is only used in making a determination that a primary activity is being performed that requires the user focus. The movement is not used in determining the performance of the second activity.
	The further search did not result in references that were more relevant to the claimed limitations.
	Because the relevant references do not teach all the limitations of the claim, the claims must be considered novel and non-obvious and, therefore, free from prior art rejections.

Response to Arguments
112(b) Rejections
Applicant’s arguments and the amendments removing the limitations that rendered the claims indefinite, see Remarks and Claims, filed June 28, 2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  The rejections of the claims under 112(b) have been withdrawn. 

Prior Art Rejections
Applicant’s arguments and the amendments to the claims, see Remarks and Claims, filed June 28, 2022, with respect to the 103 rejections have been fully considered and are persuasive (see reasons for indicating subject matter free from prior art above).  The rejections of the claims under 103 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686